     Case 2:19-cv-00050-JRH-BWC Document 22 Filed 08/05/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    THE GLYNN ENVIRONMENTAL
    COALITION, INC.; and CENTER FOR A
    SUSTAINABLE COAST, INC.,

                 Plaintiffs,                                    CIVIL ACTION NO.: 2:19-cv-50

         v.

    SEA ISLAND ACQUISITION, LLC,

                 Defendant.


                                               ORDER

        This matter is before the Court on Defendant’s Motion to Stay Discovery. Doc. 10. For

the following reasons, the Court GRANTS Defendant’s Motion.

        On May 9, 2019, Defendant filed a motion to dismiss which is currently pending before

the Court. Doc. 6. In that motion to dismiss, Defendant argues Plaintiffs’ Complaint should be

dismissed for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) and for lack

of subject-matter jurisdiction under Rule 12(b)(1). Doc. 6-1 at 15. On May 20, 2019, Defendant

filed a Motion to Stay requesting the Court stay discovery pending the outcome of its motion to

dismiss, doc. 6. Doc. 10 at 1–2. In opposition, Plaintiffs argue the Court should deny

Defendant’s Motion because discovery is not unfairly burdensome and because Defendant’s

motion to dismiss contains factual disputes which “cannot be resolved at the Rule 12 stage.” 1

Doc. 13 at 4; Doc. 20.


1
          Plaintiffs also argue Defendant failed to comply with the Court’s Rule 26(f) Instruction Order,
doc. 4, because Defendant did not confer with Plaintiffs or request a conference with the Court before
filing its Motion to Stay. Doc. 13 at 1–3. Defendant initially opposed this argument but withdrew its
opposition. Doc. 18 at 3; Doc. 20. Defendant’s Motion requests a stay of all discovery obligations—in
other words, all obligations that arise under Title V of the Federal Rules—and, therefore, the parties
  Case 2:19-cv-00050-JRH-BWC Document 22 Filed 08/05/19 Page 2 of 4



        “[C]ourts are entitled to broad discretion in managing pretrial discovery matters,”

including motions to stay. Rivas v. Bank of New York Mellon, 676 F. App’x 926, 932 (11th Cir.

2017) (quoting Perez v. Miami-Dade County, 297 F.3d 1255, 1263 (11th Cir. 2002));

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997). Generally, “motions

to stay discovery are disfavored as they ‘can create case management problems which impede

the Court’s responsibility to expedite discovery and cause unnecessary litigation expenses and

problems.’” Carapella v. State Farm Fla. Ins. Co., No. 8:18-cv-2396, 2018 WL 7268163, at *1

(M.D. Fla. Nov. 5, 2018) (quoting Feldman v. Flood, 176 F.R.D 651, 652 (M.D. Fla. 1997)).

However, when “deciding whether to stay discovery pending resolution of a pending motion, the

Court inevitably must balance the harm produced by a delay in discovery against the possibility

that the motion will be granted and entirely eliminate the need for such discovery.” SP

Frederica, LLC v. Glynn County, No. 2:15-cv-73, 2015 WL 5242830, at *2 (S.D. Ga. Sept. 8,

2015) (quoting Feldman, 176 F.R.D. at 652). “[T]he party seeking the stay has the burden of

demonstrating why a stay should issue.” Carapella, 2018 WL 7268163, at *1.

        When a party requests a stay of discovery pending resolution of a motion to dismiss, the

court should determine whether the parties or the court “have any need for discovery before the

court rules on the motion.” Chudasama, 123 F.3d at 1367. “[A]ny legally unsupported claim

that would unduly enlarge the scope of discovery should be eliminated before the discovery

stage, if possible.” Moore v. Potter, 141 F. App’x 803, 808 (11th Cir. 2005). When the

“[r]esolution of a pretrial motion turns on [a] finding[] of fact,” parties may need to engage in




should have conferred on the issue and presented it to the Magistrate Judge before filing a motion.
Doc. 4. Even so, Defendant relied on a good-faith interpretation of the Court’s Order, and the parties
have now conferred about the requested stay and are unable to reach an agreement about the issue.
Doc. 18 at 3; Doc. 21 at 3. The Court, therefore, excuses any inadvertent noncompliance with the Court’s
Rule 26(f) Instruction Order.

                                                   2
  Case 2:19-cv-00050-JRH-BWC Document 22 Filed 08/05/19 Page 3 of 4



“some limited discovery before a meaningful ruling can be made.” Chudasama, 123 F.3d at

1367.

        Rule 12(b)(6) motions to dismiss present “[f]acial challenges to the legal of a claim or

defense [and should thus] be resolved before discovery begins.” Id.; see also Moore v. Potter,

141 F. App’x 803, 807 (11th Cir. 2005). Rule 12(b)(1) motions, however, can “take[] one of two

forms: a ‘facial attack’ or a ‘factual attack.’” Fefel v. Silver Tree Residential, LLC, No. 18-cv-

62065, 2018 WL 6267944, at *1 (S.D. Fla. Nov. 30, 2018). Facial attacks on the sufficiency of

the allegations in the complaint merely require a court “look and see if the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction, and the allegations in his complaint are

taken as true for the purposes of the motion.’” Id. (quoting McElmurray v. Consol. Gov’t of

Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007)). “By contrast, a factual attack

on a complaint challenges the existence of subject matter jurisdiction using material extrinsic

from the pleadings, such as affidavits or testimony.” Stalley ex rel. United States v. Orlando

Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1233 (11th Cir. 2008).

        Here, several of Defendant’s arguments, if granted, would result in the dismissal of this

action. Docs. 6-1, 10, 18. However, Plaintiffs allege that at least some of Defendant’s

arguments are factual disputes which are “inappropriate at the Rule 12 stage.” Doc. 13 at 4.

Specifically, Plaintiffs contend that Defendant’s “primary assertion” in the motion to dismiss

relates to whether Defendant complied with its permit and that factual findings “must” be made

in order to resolve this argument. Doc. 13 at 4; see Doc. 6-1 at 7–9; Doc. 11 at 6–7. However,

Plaintiffs also argue that their Complaint “sufficiently pleaded factual allegations of

misrepresentation that . . . moot the question of compliance . . . .” Doc. 13 at 6–7.

        Moreover, Defendant raises five arguments in its motion to dismiss, of which permit

compliance is merely one. Doc. 6-1 at 4–14. The other arguments challenge the sufficiency of


                                                  3
  Case 2:19-cv-00050-JRH-BWC Document 22 Filed 08/05/19 Page 4 of 4



Plaintiffs’ pleadings—specifically, whether Plaintiffs can bring a cause of action under the Clean

Water Act, whether Plaintiffs sufficiently alleged a violation of the Clean Water Act, whether

Plaintiffs’ allegations demonstrate an injury-in-fact, and whether Plaintiffs’ Complaint

constitutes an impermissible “shotgun pleading.” Id. These remaining arguments represent

facial attacks which likely will not require additional discovery to resolve. Finally, Defendant

argues a stay will not cause Plaintiffs substantial prejudice. Doc. 10 at 3; Doc. 20. Plaintiffs do

not dispute this point or identify any prejudice that would arise from a stay. Doc. 13. Thus,

Defendant has demonstrated that its motion to dismiss, if granted, would limit or eliminate the

need for discovery. The Court, therefore, finds that good cause exists to stay discovery pending

the resolution of Defendant’s motion to dismiss.

       Accordingly, the Court GRANTS Defendant’s Motion, doc 10, and STAYS discovery in

this case pending resolution of Defendant’s motion to dismiss. This stay will be automatically

lifted upon the issuance of a Court Order ruling on the motion to dismiss.

       SO ORDERED, this 5th day of August, 2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 4
